Citation Nr: 1613467	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for lichen planus.

2.  Entitlement to a rating in excess of 30 percent for a mood disorder with sleep problems. 

3.  Entitlement to an initial rating in excess of 30 percent for supraventricular arrhythmia (SA).

4.  Entitlement to a compensable rating for a left index finger injury.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

6.  Entitlement to an initial compensable rating for chronic sinusitis. 

7.  Entitlement to an initial compensable rating for external hemorrhoids.

8.  Entitlement to an initial compensable rating for chronic right wrist pain. 

9.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

10.  Entitlement to service connection for a right knee disability. 

11.  Entitlement to service connection for a left knee disability.

12.  Entitlement to service connection for a low back disability. 

13.  Entitlement to service connection for diabetes mellitus.

14.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus or service-connected hypertension. 

15.  Entitlement to service connection for residuals of a left wrist injury, to include carpal tunnel syndrome (CTS). 

16.  Entitlement to service connection for an acquired psychiatric disorder other than a mood disorder, to include posttraumatic stress disorder (PTSD). 

17.  Entitlement to a temporary total rating for a right knee disability based on surgical or other treatment necessitating convalescence.

18.  Entitlement to a temporary total rating for a left knee disability based on surgical or other treatment necessitating convalescence.

19.  Entitlement to an effective date earlier than September 28, 2010 for the award of service connection for SA.  

20.  Entitlement to an effective date earlier than September 28, 2010 for the award of service connection for GERD.

21.  Entitlement to an effective date earlier than August 5, 2010 for the award of a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A copy of the transcript is associated with the record. 

In an October 2012 statement, the Veteran indicated that he wished to withdraw some of the claims currently on appeal.  However, the Veteran provided testimony pertaining to these claims at the October 2014 videoconference hearing.  The Board therefore finds that the claims are still on appeal.  If the Veteran wishes to formally withdraw any claims from appellate status, he may do so by submitting a written statement (or having his representative submit a statement on his behalf) specifying which claims he is withdrawing in accordance with 38 C.F.R. § 20.204 (2015).

This case was previously before the Board in February 2015.  At that time, the Board reopened the claims for entitlement to service connection for right and left knee disabilities.  The reopened claims, along with the other claims currently on appeal, were then remanded for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran is currently service-connected for residuals of an injury to the left index finger.  He contends that the award of service connection for the index finger was in error and he should be service-connected for an injury to the left middle finger.  In its February 2015 remand, the Board interpreted the Veteran's contention as a new claim for service connection and referred a claim for entitlement to service connection for a left middle finger disability to the Agency of Original Jurisdiction (AOJ).  The record before the Board does not indicate that any action was taken on the left middle finger claim and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The claims for increased ratings, earlier effective dates, and service connection for disabilities other than the bilateral knees and low back are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right knee disability, diagnosed as a meniscal tear and degenerative arthritis, is etiologically related to active duty service. 

2.  The Veteran's left knee disability, diagnosed as a meniscal tear and degenerative arthritis, is etiologically related to active duty service. 

3.  The Veteran's low back disability, diagnosed as degenerative arthritis of the lumbar spine, is etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  Service connection for a chronic right knee disability, diagnosed as a meniscal tear and degenerative arthritis, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for a chronic left knee disability, diagnosed as a meniscal tear and degenerative arthritis, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

3.  Service connection for a chronic low back disability, diagnosed as degenerative arthritis of the lumbar spine, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that service connection is warranted for the Veteran's right knee, left knee, and low back disabilities as they incurred due to service.  Current disabilities are established: the Veteran has received treatment for bilateral knee meniscal tears and arthritis throughout the claims period, and has undergone several surgical procedures of the knees at the Muskogee VA Medical Center (VAMC).  Additionally, the September 2015 VA examiner diagnosed degenerative arthritis of the lumbar spine.  

In-service injuries are also present.  Service treatment records show that the Veteran complained of back pain on several occasions after performing physically demanding work such as hiking with gear and heavy lifting in the mess hall.  He was diagnosed with low back muscle strains and general back pain.  The Veteran's lower extremities were also characterized as abnormal at the May 1993 separation examination, when the examining physician diagnosed probable patellofemoral pain of the right knee with crepitus.  The Veteran credibly testified during the October 2014 hearing that he was told at separation he would experience knee problems in the coming years, and he reported experiencing a "trick" or locked knee on the separation report of medical history.  The record therefore establishes the incurrence of knee and low back injuries during service.  

With respect to the third element of service connection, the claims file contains evidence weighing both for and against a link between the Veteran's current knee and back conditions and his injuries during service.  The Veteran complained of left knee pain during a September 1993 VA examination, only four months after service, and began regular treatment for knee pain at the Eastern Oklahoma VA Health Care System (HCS) and Muskogee VAMC in March 1999 and August 2002.  However, treatment records show a much later onset of right knee and low back complaints in April 2006 and April 2007, respectively, more than a decade after separation.  The record also contains conflicting VA medical opinions; in April 2010 a VA examiner determined that the Veteran's knee and lumbar spine conditions were not due to service, but were instead the result of various post-service factors such as weight gain.  In contrast, the September 2015 VA examiner concluded that the Veteran's chronic disabilities were due to repetitive physical activities during service and the in-service complaints of knee and low back pain.  The Board therefore finds that the evidence is at least in equipoise regarding service connection for the claimed knee and low back disabilities and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   All the elements necessary for establishing service connection are met and the Veteran's claims are granted.  

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims. 



ORDER

Entitlement to service connection for a right knee disability, diagnosed as a meniscal tear and degenerative arthritis, is granted. 

Entitlement to service connection for a left knee disability, diagnosed as a meniscal tear and degenerative arthritis, is granted. 

Entitlement to service connection for a low back disability, diagnosed as degenerative arthritis of the lumbar spine, is granted. 


REMAND

The Board sincerely regrets further delay in this case, but finds that a remand of the remaining claims on appeal is necessary to comply with the instructions of the February 2015 remand.  In its previous remand, the Board ordered that VA examinations should be performed to determine the severity of the Veteran's service-connected disabilities and the nature and etiology of the claimed disabilities for service connection.  After the examinations were conducted, the AOJ was to readjudicate the claims with consideration of the new evidence and issue a supplemental statement of the case (SSOC).  The AOJ was also ordered to issue a SOC addressing the claims for increased initial ratings and earlier effective dates for the award of service connection for SA and GERD in the August 2013 rating decision.  While the examinations ordered by the Board were completed in September 2015, the AOJ has not issued the SOC or SSOC as instructed.  The Board is precluded from issuing a decision in this case until the new evidence is considered by the AOJ.  See 38 C.F.R. §§ 19.37, 19.38.

A remand is also necessary to obtain additional records from the Veteran or, in the alternative, the Social Security Administration (SSA).  In September 2015, the SSA found that the Veteran met the medical requirements for an award of disability benefits.  This decision was based, in part, on treatment records from several private health care providers identified by the SSA in a September 2015 letter to the Veteran.  Records from these providers are likely pertinent to the claims before Board, but are not currently associated with the claims file.  Therefore, upon remand, efforts must be made to obtain copies of the treatment records identified in the September 2015 SSA letter and not already part of the record before the Board.  The Board will defer to the judgment of the AOJ to determine whether these records should be obtained through the Veteran and the providers directly, or by requesting them through the SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran medical release forms and ask that he complete them to authorize VA to obtain treatment records from Dr. Brian R. Snider and Dr. Tommie Simon in Tulsa, Oklahoma.  Records from these providers were referenced in the SSA's September 2015 letter and are not currently associated with the Veteran's VA claims file.  

If valid medical release forms are received, obtain copies of all available treatment records from the identified providers.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file. 

2.  In the alternative, contact SSA and obtain copies of all disability determinations dated in 2015, to include the underlying medical records upon which the determination(s) were made.  Copies of all records received must be associated with the claims file.  All efforts to procure the records must be documented in the claims file.

3.  Issue a SOC to the Veteran and his representative on the issues of entitlement to initial increased ratings for SA and GERD and effective dates earlier than September 28, 2010 for the awards of service connection.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

4.  Then, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought on appeal are not fully granted, issue a SSOC.  If the Veteran perfects an appeal with respect to the claims for initial increased ratings and earlier effective dates for the awards of service connection for SA and GERD, return them along with the other claims to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


